DETAILED ACTION
This is the Office action based on the 16414093 application filed May 16, 2019, and in response to applicant’s argument/remark filed on September 19, 2022.  Claims 1-22 are currently pending and have been considered below.  Applicant’s withdrawal of claims 11-22 acknowledged.  	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 19, 2022 has been entered. 
Claim Objections
Claim 5 objected to because of the following informalities:  the phrase "having a concentration of from greater or equal to 0.5 ppm to less than 5 ppm" appears to contain a typographical error.   For the purpose of examining it will be assumed that this phrase is " having a concentration of greater or equal to 0.5 ppm and less than 5 ppm".  Appropriate correction is required.
Claim 10 objected under 35 U.S.C. 112(b) because of the following informalities.  The phrase “the pH adjusting agent is nitric acid, and water,” appears to contain a typographical error.  For the purpose of examining it will be assumed that this phrase is “the pH adjusting agent is nitric acid, the solvent is water,”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 Claim 10  rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 10 recites “the water soluble catalyst is iron gluconate”; However, the term “iron gluconate” is broader in scope than the term “Iron (II)-Gluconate” disclosed in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claims 1-9 rejected under 35 U.S.C. 103 as obvious over Shi et al. (U.S. PGPub. No. 20160358790), hereinafter “Shi”, in view of Arnepalli et al. (U.S. PGPub. No. 20180236633), hereinafter “Arnepalli”:--Claims 1, 2, 5, 6, 9: Shi teaches a CMP composition for polishing a copper layer during IC fabrication ([0003, 0018]) , the CMP composition may consist essentially of0.01-20 wt.% of abrasives, the abrasive comprises of a core particle covered by nanoparticles, wherein the core particle may be made of silica and the nanoparticles may be made of iron ([0008-0010, 0015]);0.0001-5 wt.% of pH adjusting agent ([0011]), to control the pH of the composition to 2-11 ([0017];0.0005-0.5 wt.% of a corrosion inhibitor ([0012];water;0.001-5 wt.% of oxidizing agent ([0042]); 0.001-1 wt.% of a dispersing agent, such as polystyrene sulfonic acid having molecular weight 1000-1,000,000 ([0106-0109]);    Shi further teaches that the CMP may further comprise a surfactant/dispersant, such as polyethyleneimine ([0102]), and that the corrosion inhibitor is not limiting ([0097]), but fails to teach that the corrosion inhibitor may also be polyethyleneimine.    Arnepalli, also directed to using a CMP composition to polish a copper layer during IC fabrication ([0002, 0005]), teaches that the composition may include polyethyleneimine as a copper corrosion inhibitor, wherein the polyethyleneimine advantageously functions both as a copper corrosion inhibitor and an organic complexing compound ([0044-0045, 0047]).    Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use polyethyleneimine as the corrosion inhibitor in the CMP composition of Shi because Shi teaches that the corrosion inhibitor is not limiting and that polyethyleneimine may be added as a surfactant and Arnepalli teaches that such CMP composition may advantageously contains polyethyleneimine to function both as a corrosion inhibitor and an organic complexing compound.  It is noted that this would simplify manufacturing.     Shi further teaches that the polyethyleneimine may have a molecular weight 1000-30,000 ([0101]) and present at a concentration 0.001-0.1 wt.% ([0104]).  It is noted this is equivalent to 10 – 1000 ppm by weight, which overlaps the claimed range in claim 1 and 5.     It is also noted that the 0.001-1 wt.% of polystyrene sulfonic acid is equivalent to 10-1,000,000 ppm by weight, which overlaps the claimed range.     Shi further teaches that the solid weight of the nanoparticles relative to the solid weight of the core particles is 0.01-1.5 ([0070]).  It is noted that iron functions as a catalyst, as taught by Applicant.  For the concentration 0.01-20 wt.% of abrasives, this is equivalent to a concentration of the iron nanoparticles of 1-120,000 ppm, which overlaps the solid state catalyst claimed range.--Claims 3, 4: It is noted that the option solid state catalyst is selected in this Office action.--Claim 7: Shi further teaches that the oxidizing agent may be periodic acid ([0042]).--Claim 8: Shi further teaches that the pH adjusting agent may be sodium hydroxide ([0047]).
 Claim 10 rejected under 35 U.S.C. 103 as obvious over Shi in view of Arnepalli as applied to claim 1 above, and further in view of Shi et al. (U.S. PGPub. No. 20110070735), hereinafter “Shi’735”:--Claim 10: Shi modified by Arnepalli teaches the invention as above.  Shi fails to teach that the oxidizer may be  hydrogen peroxide.   Shi’735, also directed to a CMP composition for polishing a copper layer during IC fabrication ([0010]), teaches that the CMP composition comprises an oxidizer, preferably hydrogen peroxide or periodic acid ([0038]).   Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use hydrogen peroxide as an equivalent substitution for the periodic acid as the oxidizer, as taught by Shi’735, in the invention of Shi modified by Arnepalli

Response to Arguments
  Applicant's arguments filed September 19, 2022 have been fully considered as follows: --Regarding Applicant’s argument that Lin does not teach the amended features, this argument is persuasive, but is moot in view of the new ground of rejection based on newly found prior arts, as shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713